Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 1 of 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF WARREN POLICEH & FIRE
RETIREMENT SYSTEM,
individually and on behalf of
all others similarly
situated,

Plaintiff,
-against-

WORLD WRESTLING ENTERTAINMENT
INC. et al,

Defendants.

 

 

 

 

JED S. RAKOFF, U.S.D.Jd.

Lead Plaintiff Firefighters’
Kansas City, Missouri Trust brings a putative class action
against defendants World Wrestling Entertainment, Inc. (“WWE”), .
its CEO Vincent K. McMahon, and its former Co-Presidents George
A. Barrios and Michelle D. Wilson for alleged securities fraud
based on defendants’ purported misrepresentations about its

media contracts in the Middle Fast and North Africa. Defendants

Pension System of the City of

PROTEIN RIEU OSL SI ES a A ingore NEO NMA Na SSNS

20-cv-2031 (JSR)

ORDER

have now moved to dismiss plaintiff’s consolidated amended

complaint (“CAC” or “the complaint”)

claim under Rule 12(b) (6). Ultimately,

for failure to state a c

however, none of

defendants’ numerous arguments succeeds. Basically, this is

because the complaint, while not a model of clarity, adequately
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 2 of 32

alleges an overall claim of securities fraud that is not only
plausible, but also complies with the relevant heightened
pleading requirements applicable to this kind of action.

T. The Complaint’s Allegations

 

WWE is an international sports entertainment and media
organization, CAC 9171 41-45, the growth of which has been partly
fueled in recent years by expansion into international markets,
id. G91] 67-69. The complaint’s allegations surround WWE’s recent
expansion into the region comprising the Middle East and North
Africa (“MENA”), id. FI 70-85, and, particularly, its
representations surrounding the status of its media rights
agreements in the MENA region during the class period of
February 7, 2019 to February 5, 2020. The complaint alleges that
prior to the class period, in 2014, WWE signed a five-year media
rights contract (the “OSN Agreement”) with the Orbit Showcase
Network (“OSN”), a TV provider operating in the MENA region. Id.
G 72. In March 2018, WWE announced that it had separately signed
a 10-year partnership with the Saudi General Sports Authority to
hold large wrestling events in the Kingdom of Saudi Arabia
(“Saudi Arabia”) that it intended to broadcast. Id. 9 73-75.
Plaintiff alleges that although this latter partnership was
somewhat controversial, id. 99@ 91-99, 106-17, it proved highly

lucrative for WWE, id. @ 101-05, 118-20, and was emblematic of

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 3 of 32

WWE’s increasing dependence on its international media rights
agreements as a source of growth. Id. %@ 139-43.

As a consequence, the complaint alleges, investor attention
in early 2019 was focused on a number of international media
rights agreements that were nearing expiration, id. @ 9, and
that WWE assured investors would be renewed on favorable terms,
id. (1 149-50. One such agreement was the OSN Agreement, which
was originally set to expire at the end of 2019. Id. @ 151.
Unbeknownst to investors, however, OSN informed WWE in November
2018 that it would not renew the agreement, and WWE and OSN
entered into a termination agreement on December 18, 2018,
formally ending the contract nine months early, effective March
31, 2019. Id. @@ 154-56. Plaintiff alleges that the defendants
not only did not inform the market of these developments until
late July of 2019, but, instead, falsely told investors that WWE
was working on “renewing” its MENA region media rights
agreement. Id. @@ 158.

Furthermore, according to the complaint, when WWE finally
disclosed on July 25, 2019, the previously undisclosed early
termination of the OSN Agreement, WWE sought to blunt the impact
of this news by simultaneously announcing that it had reached an
agreement “in principle” with the Saudi government for a media
rights agreement for the MENA region that would be finalized

“very soon.” Id. FT 165-68. Plaintiff alleges that this

3

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 4 of 32

announcement was likewise false, and that strong circumstantial
evidence shows that the parties were at the time actually far
apart in their negotiations and had failed to agree to key
terms. Id. 99 188-95.

The complaint further alleges that WWE’s difficulties
securing a media rights agreement in the MENA region led not
only to disappointing earnings figures in October 2019, but also
the abrupt departure of defendants Barrios and Wilson from the
leadership of WWE in January 2020. It was not until February 6,
2020, however, that WWE announced that its disappointing
performance in 2019 resulted from its failure to complete a
media agreement with Saudi Arabia. Id. @ 182. WWE then also
revealed its anticipation that it would not complete such an
agreement in 2020 either. Id.

Finally, the complaint alleges that the defendants’
misrepresentations and omissions relating to its MENA agreements
during the class period amounted to a violation of Section 10 (b)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and
Rule 10b-5 promulgated thereunder. Moreover, plaintiff alleges
that the involvement of the three individual defendants
(described in more detail below) amounted to a violation of
Section 20(a) of the Exchange Act.

Defendants now move to dismiss the amended complaint in

its entirety for failure to state a claim under Rule 12(b) (6).

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 5 of 32

II. Legal Standard

In general, for a claim to survive a motion to dismiss
under Rule 12(b) (6), the “complaint must contain sufficient
factual matter, accepted as true, to state a claim for relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 

678 (2009). After discarding allegations that amount to nothing

more than legal conclusions, see Bell Atlantic Corp. v. Twombly,

 

550 U.S. 544, 555 (2007), the court should “accept as true” what
remains and “draw all reasonable inferences in plaintiff's

favor.” Beazley Ins. Co., Inc. v. Ace American Ins. Co., 150 F.

 

Supp. 3d 345, 354 (S.D.N.Y. 2015) (citing In re Elevator
Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (per curiam)).
The net result must be “enough to raise a right to relief above
the speculative level” for the claim to survive. Twombly, 550
U.S. at 555.

In addition, a complaint alleging securities fraud must
satisfy the heightened pleading requirements of both Fed. R.
Civ. P. 9(b) and the Private Securities Litigation Reform Act
(“PSLRA”). The former requires the complaint to state “with
particularity the circumstances constituting fraud,” Emps.’ Ret.

Sys. of Gov’t of the V.I. v. Blanford, 794 F.3d 297, 304 (2d

 

Cir. 2015) (citation omitted), while the latter extends the
heightened pleading requirement to the requirement of pleading

allegations that strongly imply fraudulent intent.

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 6 of 32

TIL. Alleged Violation of Rule 10b-5

 

SEC Rule 10b-5 renders it unlawful to “make any untrue
statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading
in connection with the purchase or sale of any security.” 17
C.F.R. § 240.10b-5. Thus, to avoid dismissal under Rule 10b-5 a
complaint must allege: “(1) a material misrepresentation or
[actionable] omission by the defendant; (2) scienter; (3) a
connection between the misrepresentation or omission and the
purchase or sale of a security; (4) reliance upon the
misrepresentation or omission; (5) economic loss; and (6) loss

causation.” Stoneridge Inv. Partners, LLC v. Sci.-Atlanta, 552

 

U.S. 148, 157 (2008). Defendants move to dismiss plaintiff's
Rule 10b-5 claim on the ground that the CAC (A) does not
adequately plead any actionable misrepresentations or omissions,
(B) does not plead Defendants’ scienter sufficiently to meet the
heightened pleading standards applicable to the claims, and (C)
does not demonstrate loss causation. The Court considers each in
turn.

A. Misrepresentations and Omissions

 

Defendants first move to dismiss plaintiff’s Rule 10b-5
claim on the ground that the CAC fails to allege any actionable

misrepresentations or omissions. As mentioned, Rule 10b-5 makes :
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 7 of 32

it unlawful both to “make any untrue statement of a material
fact,” and to “omit to state a material fact necessary in order
to make the statements made .. . not misleading.” 17 C.F.R. §
240.10b-5(b). Thus, the CAC may state a claim either by alleging
a false statement or by alleging a “half-truth,” that is, a
“literally true statement[] that create[s] a materially
misleading impression” by omitting certain information. In re

Vivendi, S.A. Sec. Litig., 838 F.3d 223, 240 (2d Cir. 2016).

 

Although the CAC alleges numerous purported misrepresentations,
they can be grouped into two broad categories:
misrepresentations related to the status of the OSN Agreement;
and misrepresentations related to the status of a replacement
media rights agreement with Saudi Arabia. While each group might
support a separate 10b~-5 claim, the CAC alleges that they are
connected in that they both served to disguise the material
difficulties WWE was experiencing in providing media outlets for
its MENA events and prospective MENA audience.

1. Particularity of the Allegations

 

Defendants first argue that the CAC does not plead any
misrepresentation whatsoever with the particularity required by
Rule 9(b) and the PSLRA, because it does not state with
particularity “the reason or reasons why the statement is
misleading,” 15 U.S.C. § 78u-4(b) (1), in terms of the relevant

audience “reasonable investor[s].” Kleinman v. Elan Corp., PLC,

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 8 of 32

706 F.3d 145, 153 (2d Cir. 2013) (citation omitted). The Court
finds, however, that the CAC does provide the requisite

particularity as to both groups of alleged misrepresentation.

 

2. Misrepresentations Regarding the OSN Agreement
For purposes of this motion, it is undisputed that

defendants did not disclose until July 2019 that the OSN
Agreement, due to expire at the end of 2019, had been formally
terminated as of March 31, 2019 as a result of a termination
agreement signed in December 2018. The question then is what
statements made by defendants in the interim were rendered
misleading by this nondisclosure. The complaint primarily
focuses in this regard on the numerous statements made by
defendant Barrios, then Co-President of WWE, in a February 2019
earnings call in which he explained that WWE was “working on”
the “rights renewal process outside the U.S.” in “key markets”
including “the Middle East.” CAC 7 226; see also id. @ 229 (“We
do want to get the international renewals completed.”). The CAC
also points to statements by the WWE and individual defendants
in a February 2019 press release, an April 2019 earnings
conference, and a public presentations in May and June 2019
where they suggested that MENA media rights negotiations were
ongoing. Id. @9@ 237, 246, 251, 253. The CAC alleges that these
statements were misleading because at the time they were made,

OSN had already informed WWE “that it would not renew its media

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 9 of 32

rights agreement and the parties had entered into a settlement
meaning that renewal of that particular media agreement

was impossible.” Id. @ 234(a). Plaintiff alleges that the
suggestion that WWE was working on “renewals” in the MENA region
and that such negotiations were “ongoing” is inconsistent with
defendants’ knowledge of such early termination and the
unlikelihood of any replacement agreement with OSN or anyone
else in the immediate future.

As mentioned, defendants do not dispute that they had
agreed to early termination of the OSN Agreement and were aware
by late 2018 that it would not be renewed; but they offer the
rather extraordinary argument that their statements that they
were working on “renewals” was not misleading because the word
“renewal” is supposedly a “term[] of art in the broadcasting
industry” that was used “to refer to distribution rights in a
particular market, not with any particular counterparty.” Mem.
of Law in Support of Defendants’ Motion to Dismiss (“Deft.
Mem.”) at 19, ECF No. 59. Defendants argue that plaintiff and
other investors would have known this special meaning based on
other prior statements by defendants, and thus that plaintiff
could not have reasonably believed that defendants were
negotiating with or planning to renew an agreement with OSN, id.

at 20, even though that was the only previously-existing
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 10 of 32

agreement and therefore the only one that could be “renewed” in
ordinary English.

Quite aside from its facial implausibility, this argument
exemplifies a gross misunderstanding of the applicable
heightened pleading requirements that pervades defendants’
briefing. While Rule 9(b) and the PSLRA require a plaintiff to
allege fraud with particularity, they in no way dispose of the
traditional rule that, at the motion to dismiss stage, the Court
accepts as true the complaint’s well-pleaded allegations of fact
and draws all reasonable inferences in plaintiff’s favor, and is
prohibited from engaging in any fact finding of its own. See

Palin v. New York Times Co., 940 F.3d 804, 810-11 (2d Cir.

 

2019). Thus, rather than resolve the factual dispute over
whether plaintiff should have understood the word “renewal” to
carry a special meaning in this context, the Court must assume,
as the complaint asserts, that it carries its ordinary meaning.
Under this assumption, a reasonable investor could have
interpreted defendants’ discussions of “renewal” in the MENA
region to indicate WWE was working with OSN to renew its
preexisting distribution agreement since there was no other
agreement to renew. Given WWE could not have been engaged in
such renewal negotiations at the time because OSN had already

terminated the agreement, the complaint has adequately explained

10
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 11 of 32

with particularity why defendants’ “renewal” and “ongoing”
negotiation statements were false and misleading.

Independently, the complaint alleges, as part of the first
group of misrepresentations, that a risk disclosure included in
WWE’s 2018 Form 10-K, issued on February 7, 2019, was
misleading. The disclosure warned of the risk that “failure to
maintain or renew key agreements could adversely affect our
ability to distribute our media content,” and that “failure to
maintain (such as due to a breach or alleged breach by either
party) or renew arrangements with distributors and platforms

could adversely affect our financial outlook, liquidity,
business and operating results.” CAC 7 232. Plaintiff alleges
this was misleading because defendants already knew that one of
its “key” agreements, the OSN Agreement, had been terminated in
February 2019 and thus that this risk had already materialized.
Id. WI 234(a), 235.

Defendants argue that the disclosure was not misleading
because the disclosure “related to the potential effect on the
Company’s ability to distribute its media content and the
potential resulting adverse effect on operating results” of the
termination of an agreement (a risk that had not occurred), not
the risk of the failure to maintain an agreement itself (a risk
that had occurred). Deft. Mem. at 22. Defendants rely for this

proposition on a Third Circuit case regarding a risk disclosure

11

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 12 of 32

that stated “if any of our independent distributors were to
cease to do business with us, our sales could be adversely

affected.” Williams v. Globus Med., Inc., 869 F.3d 235, 242 (3d

 

Cir. 2017). The Third Circuit held that this statement warned
investors of “the risk of adverse effects on sales -- not simply
the loss of independent distributors general.” Id.

Even if this precedent were binding on this Court (which it
is not), it does not, in any case, support defendants’ argument.
This is because the allegations of the CAC are far more
particularized than the broad statement at issue in Williams.
Specifically, the CAC alleges that the defendants’ failure to
reveal the termination of the OSN Agreement not only “adversely
affect[ed] [WWE’s] financial outlook, liquidity, business and
operating results,” CAC 7 232, but more particularly left WWE
“scrambling to find a replacement partner,” id. {@ 163, and “put
in serious jeopardy the ability to finalize a media rights
agreement for the MENA region by the end of 2019,” id. @ 234(a).
Given the alleged importance of a MENA agreement to WWE’s
financial projections, e.g., id. GI 149, 226, plaintiff has thus
adequately alleged with particularity not only that WWE failed
to disclose its inability to renew a key agreement, but also
that this failure had adversely affected WWE’s “financial

outlook” by February 2019. Plaintiff has thus alleged with

12

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 13 of 32

particularity why the February 2019 risk disclosure statement
was misleading.

With respect to all the foregoing misrepresentations about
the status of the OSN Agreement, defendants finally argue that
plaintiff has not demonstrated that any alleged OSN-related
misrepresentation was material. Defendants assert that early
termination of the OSN Agreement was not material to investors
because WWE had other relationships in the MENA region and that,
moreover, the MENA agreements did not comprise as substantial a
portion of revenue as plaintiff alleges. Deft. Mem. at 20-21;
Deft. Reply at 1-2. At the Rule 12(b) (6) stage, however, “a
complaint may not properly be dismissed . . . on the ground that
the alleged misstatements or omissions are not material unless
they are so obviously unimportant to a reasonable investor that
reasonable minds could not differ on the question of their

importance.” Ganino v. Citizens Utilities Co., 228 F.3d 154, 162

 

(2d Cir. 2000) (citation omitted). Given the complaint’s
repeated and particularized allegations of the importance of
media rights agreements in the MENA region to WWE’s financial
outlook, e.g., CAC Ff 149, 226 -- allegations that the Court
again must accept as true at this stage -- the status of the OSN
Agreement specifically is not so “obviously unimportant” as to
justify dismissal on grounds of lack of materiality.

3. Misrepresentations Regarding Saudi Arabia Agreement

 

13
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 14 of 32

The CAC also alleges that numerous statements defendants
made in 2019 indicating that a media rights agreement with Saudi
Arabia was underway and soon to be completed were misleading.
See CAC 91% 255, 256, 257, 260, 261-62, 267, 269, 271-72, 279,
283, 285. The primary statements plaintiff relies on are from
July 25, 2019, when WWE released its financial results report
for the second quarter of 2019 and held a conference call for
analysts, media representatives and investors in which
defendants McMahon, Wilson and Barrios participated. Id. IW 255-
57. In the report, WWE stated that it “believe[d] it ha[d]
agreements in principle with the Saudi General Sports Authority
on the broad terms for” “a media rights deal in the MENA
region.” CAC 9 256. On the conference call thereafter, plaintiff
alleges that McMahon stated “we are going to be close to
announcing [the] deal very soon,” id. @ 257. Plaintiff alleges
that these statements could not have been true given “how far
apart the parties were at this point during their negotiations,”
id. @ 264(a), and the extent to which WWE’s “relationship with
the Saudi government was under stress,” id. @ 264(b). Plaintiff
further alleges that the motive for these false statements was
to blunt the impact of the simultaneous belated disclosure of
the termination of the OSN Agreement, id. @ 14, thus connecting
the two groups of false statements in one overall fraudulent

scheme. In effect, according to the complaint, WWE was telling

14

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 15 of 32

investors not to worry about the termination of the OSN
Agreement because it was about to be replaced by a comparable
agreement with Saudi Arabia.

Plaintiff first supports its claim that defendants’
statements about the imminence of a media rights agreement with
Saudi Arabia were misleading by providing testimony from a
confidential witness (“CW-1”") regarding the distance between the
parties during their negotiations. Plaintiff alleges that CW-1
is a former employee of MBC, a media company partially owned by
Saudi Arabia that was charged with negotiating on Saudi Arabia’s
behalf the proposed media agreement with WWE. Id. @7 189-91.
Plaintiff alleges that when CW-1 joined MBC in the fall of 2019,
he worked on a feasibility study related to a possible broadcast
partnership between WWE and MBC, estimating the “value of the
partnership” between the companies. Id. 7 192. According to the
CAC, CW-1 reported that in Fall 2019, MBC and WWE “were still
worlds apart in terms of projected WWE subscribers as well as
the annual licensing fees” by tens of millions of subscribers
and dollars. Id. @ 193-94. Plaintiff alleges that this testimony
indicates that in July 2019 WWE could not, contrary to its
representation, have “believe[d] it ha[d] an agreement[] in
principle with the Saudi General Sports Authority on the broad

terms for” “a media rights deal in the MENA region” and likewise

15

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 16 of 32

had no basis to believe any such deal would be completed in
2019.

As an initial matter, and contrary to defendants’ claim,
the Court may properly take account of the alleged testimony of
CW-1, even though some of his testimony is based on hearsay and
indirect knowledge. For a complaint to rely on information
provided by confidential sources, such a source need only be
“described in the complaint with sufficient particularity to
support the probability that a person in the position occupied
by the source would possess the information alleged.” Novak v.
Kasaks, 216 F.3d 300, 314 (2d Cir. 2000). This liberal standard
make sense; the heightened demands of the PSLRA will often
require plaintiffs to rely on the testimony of confidential
sources, even where those sources offer indirect knowledge, that
is, information and belief that is hearsay but plausible. Here,
the CAC alleges that CW-1 worked for the company negotiating on
Saudi Arabia’s behalf, worked specifically on analysis related
to the contemplated media rights agreement, and talked to others
at MBC about developments in the deal during his time at MBC.
CAC {@ 192-95. It is thus probable that CW-1 would have had
access to information about the prior status of the MBC deal.}

The Court may thus take account of on CW-1’s testimony.

 

1 The cases defendants cite to try to contradict this point,
aside from not being binding on this Court, are easily

16

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 17 of 32

When credited, CW-1’s testimony supports the notion that
WWE’s stated belief that it had an “agreement in principle” for
the MENA region in July 2019 was false and misleading. Drawing
all reasonable inferences in plaintiff’s favor, the fact that
the parties had not agreed on fundamental terms of a contract by
the Fall 2019 strongly supports the inference that the
defendants could not have had a near-final agreement a few
months earlier.

Defendants counter that no reasonable investor could have
been misled in light of WWE’s concurrent warning that the
“understanding [{wa]s nonbinding,” that it was “possible” that
the “businesses development[] [would] not occur on expected
terms,” and that there would be a financial downside if this
occurred. Reply Mem. of Law in Support of Defendants’ Motion to
Dismiss (“Deft. Reply”) at 4, ECF No. 66. While these words of
caution warn that the announced “agreement in principle” might

not come to fruition in its precise form, however, they do not

 

distinguishable. In Long Miao v. Fanhua, Inc., No. 18-cv-8183
(PAE), 2020 WL 996602, at *19 (S.D.N.Y. Mar. 2, 2020), the Court
there held that confidential witnesses were not described with
enough particularity because the description of their role could
have fit almost any person at the company, the complaint
provided no description of the source of their knowledge, and
the reported statements were “entirely unmoored in time” -- all
unlike the statements here. In Glaser v. The9, Ltd., 772 F.
Supp. 2d 573, 595 (S.D.N.Y. 2011), the Court there did not
credit a confidential witness’s testimony because it appeared to
rely solely and exclusively on second-hand information, again
unlike the testimony of CW-1.

 

 

17

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 18 of 32

warn of the misrepresentation that plaintiff complains of: that
there was never an agreement in principle between the parties to
begin with. Accordingly, CW-1’s testimony supports with
particularity the claim that WWE’s statements about the status
of a replacement media rights agreement were misleading.
Plaintiff’s allegations that there was an undisclosed
deteriorating relationship between Saudi Arabia and WWE also
support its claim that defendants’ statements about the
imminence of a replacement media rights agreement were
misleading. Plaintiff alleges that tension between the parties
began when the Saudi government failed to make a timely payment
of about $60 million to WWE for a June 2019 event WWE held in
Saudi Arabia. CAC (7% 214, 264(b), 275(b), 281(b). This tension
escalated in October 2019, when WWE held an event entitled
“Crown Jewel” in Saudi Arabia. Id. @ 281(c). Plaintiff claims
that in retaliation for the late payments, defendant McMahon cut
the live feed for the Crown Jewel event, which angered the Crown
Prince of Saudi Arabia. Id. 9 218. As a result, according to
plaintiff, the Crown Prince refused to let certain wrestlers
leave the country, holding them “hostage” for some hours in an
airplane before letting them take off. Id. at {1 215-22. The CAC
relies for these latter allegations on the testimony of an

unnamed former wrestler for WWE (“CW-2”) who was allegedly on

18

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 19 of 32

the flight delayed by the Crown Prince. The CAC also relies on
news sources reporting the incident. Id. (91 209-12, 216-21.
Defendants dedicate much of their briefing to disputing the
truth of these allegations, suggesting that the relationship
between Saudi Arabia was amicable throughout the class period.
Deft. Mem. at 15-18. As previously explained, however, the Court
must accept as true the complaint’s well-pleaded allegations,
without regard to defendants’ competing accounts. For the same
reason, the Court is unmoved by defendants’ protestations that
plaintiff’s allegations are based on hearsay and unreliable news
sources. Id. at 16-18. While the quality of supporting evidence
may impact plausibility of a plaintiff's claim, a plaintiff need
not offer admissible proof of its allegations for the Court
accept them as true at this stage. Once appropriately accepted
as true, plaintiff’s allegations about the deteriorating
relationship between WWE and Saudi Arabia plausibly support
plaintiff’s claims that WWE’s statements were misleading.
Parties with a relationship as unworkably tense as plaintiff
describes are unlikely to have reached an “agreement in
principle” at any point. Taken together with plaintiff's
allegations that the parties had not even agreed to basic terms
of a contract by Fall 2019, this second allegation supports with
particularity plaintiff’s claims that the defendants’ statements

about the status of a replacement MENA deal were misleading.

19

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 20 of 32

4, Statements of Opinion

 

Defendants next argue that many of the alleged
misrepresentations are nonetheless inactionable because they
“involve statements of opinion.” Deft. Mem. at 23. A plaintiff
may base its fraud allegations on a defendant’s statement of
opinion only where it “contain[s] one or more embedded factual
statements that can be proven false” or “implies facts or the
absence of contrary facts, and the speaker knows or reasonably
should know of different material facts that were omitted.”

Abramson v. Newlink Genetics Corp., No. 19-642-CV, 2020 WL

 

3956263, at *5 (2d Cir. July 13, 2020). But this standard is
here met with regard to both groups of misrepresentations, as
the following examples illustrate.

First, with regard to the OSN Agreement, defendants’
statement that WWE was “working on” the “rights renewal process
outside the U.S.” in “key markets” including “the Middle East”
is actionable, even to the extent it is an opinion. CAC Gq 226.
Defendants appear to suggest that the words “working on” render
anything that follows a statement of opinion. Deft. Mem. at 24.
But even if this were the case (which is doubtful), it is clear
that what plaintiff challenges about this statement is an
“embedded factual statement[] that can be proven false.”
Abramson, 2020 WL 3956263, at *5. As described above, plaintiff

challenges as demonstrably false defendants’ suggestion that any

20

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 21 of 32

“renewal” process was ongoing because OSN had already told WWE
that it would not renew the media rights agreement. Thus, this
statement is actionable, even if it is an opinion. Further,
WWE's inadequate risk disclosure statement, warning that
“failure to maintain . . . or renew arrangements with
distributors and platforms . . . could adversely affect our
financial outlook, liquidity, business and operating results”
but not revealing that the OSN Agreement had already been
cancelled, id. 7 232, is not an opinion statement, nor do
defendants provide any explanation for how it supposedly might
be. |

Second, with regard to the status of the Saudi Arabia
replacement agreement, defendants’ statement that WWE
“believe[d] it ha[d] agreements in principle with the Saudi
General Sports Authority on the broad terms for” “a media rights
deal in the MENA region,” is actionable. CAC 7 256. [It is true
that the use of the word “believe” renders the statement an

opinion. Omnicare, Inc. v. Laborers Dist. Council Const. Indus.

 

Pension Fund, 575 U.S. 175, 183 (2015). However, such an opinion
can still form the basis of plaintiff’s claim if plaintiff “can
identify particular (and material) facts going to the basis for
the issuer’s opinion . . . whose omission makes the opinion

statement at issue misleading to a reasonable person reading the

statement fairly and in context.” Id. at 194. Here, as described

21

i URRY
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 22 of 32

above, plaintiff provides the testimony of CW-1 as well as
allegations about the state of the relationship between WWE and
Saudi Arabia that, if taken as true, lead to the plausible
inference that WWE had failed to reach anything approaching an
agreement in principle in July 2019. Thus, plaintiff has
plausibly alleged that WWE’s statement, even though cabined with
the phrase “I believe,” did not “fairly align[] with the
information in the issuer’s possession at the time” and was thus
misleading. Id. at 189.

Defendants’ further argument that, evaluated in context,
this latter statement could not have been misleading because it

was cabined by cautionary language is unpersuasive. See id. at

 

190 (holding that statements must be read “in light of all its
surrounding text, including hedges, disclaimers, and apparently
conflicting information”). Indeed, some of the language that
defendants suggest is cautionary -- such as the statement that
“this understanding is nonbinding” and might “not occur on
expected terms,” and even WWE's projection of the financial
downside of the agreement falling through -- only implies more
strongly that an agreement with specific terms had been reached.
CAC FT 256.

No more persuasive is defendants’ reliance on some cases
where courts have held there was no misrepresentation where a

statement related to an ongoing negotiation. For example, in In

22
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 23 of 32

re Express Scripts Holdings Co. Sec. Litig., 773 F. App’x 9, 13

(2a Cir. 2019), the plaintiffs challenged statements that

company’s relationship with its partner was “great . .. very,

very solid”; that it “really enjoys” its relationship, which is

“business as usual” and a “two-way street”; that it was “excited i

to continue productive discussions” with the partner; and that

it was “actively engaged in good faith discussions with” the

partner. These statements are far vaguer, and thus much less

likely to mislead a reasonable investor than a concrete

statement that there was an “agreement in principle.”
In short, without multiplying examples, it is clear that

plaintiff has alleged at least some misrepresentations that are

actionable, even if opinion statements in part.

5, PSLRA Safe Harbor

 

Defendants next argue that certain allegedly misleading

statements are inactionable because they fall within the PSLRA

safe harbor for certain “forward-looking statements.” In re
Vivendi, 838 F.3d at 245 (citing 15 U.S.C. § 78u-5(c)). This
argument in unpersuasive because none of the alleged
misrepresentations -- WWE’s risk disclosure, its statement that

it was “working on” the “rights renewal process outside the
U.S.,” CAC 9 226, and its statement that it “believe[d] it hal[d]
agreements in principle” with Saudi Arabia, CAC 4 256 -- was

“forward-looking.” Plaintiff does not allege that these

23
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 24 of 32

statements were misleading because they described a future that
did not come to pass, but instead because they misrepresented
present facts: that it was possible to renew the already-
terminated OSN Agreement and that WWE had already reached an
agreement in principle with Saudi Arabia. Thus, the PSLRA safe
harbor does not apply, and the CAC successfully alleges at least
some actionable misrepresentations.

B. Scienter

Defendants argue that even if the CAC has adequately
alleged some misrepresentations, the Court should still dismiss
the CAC because it fails to allege scienter. The PSLRA requires
that a complaint alleging securities fraud “state with
particularity facts giving rise to a strong inference that the
defendant[s] acted with the required state of mind.” 15 U.S.C. §
78u-4(b) (2). A complaint meets this standard “if a reasonable
person would deem the inference of scienter cogent and at least

as compelling as any opposing inference one could draw from the

 

facts alleged.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
551 U.S. 308, 324 (2007). The scienter requirement is met where
a complaint alleges facts showing either “1) a motive and
opportunity to commit the fraud; or 2) strong circumstantial
evidence of conscious misbehavior or recklessness.” Employees’

Ret. Sys. of Gov’t of the Virgin Islands v. Blanford, 794 F.3d

 

24

YT We ARRON ee ae, HANOI gh RAL TALIA! REATARD OE APA ENN AL BALE Fe EE ON
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 25 of 32

297, 306 (2d Cir. 2015). Here, plaintiff has adequately alleged
scienter as to the alleged misrepresentations.

1. OSN Agreement Statements

 

First, plaintiff points to both circumstantial and motive
and opportunity evidence as to the purported misrepresentations
about the renewal of the OSN Agreement. Circumstantial evidence
of scienter includes, inter alia, evidence that defendants “knew
facts or had access to information suggesting that their public
statements were not accurate.” Id. Plaintiff argues that
defendants’ own admission -- through the declaration of WWE's
Vice President and General Manager, ECF No. 60-2 -- that WWE
agreed to the early termination of the OSN Agreement in November
2018 constitutes evidence that defendants must have known or
recklessly disregarded that their statements regarding the
“renewal” of the MENA media rights agreement were false. CAC {1
305-08. This admission by itself is enough to indicate that WWE
was aware of the termination of the OSN Agreement and its
inability to be renewed, given that WWE was a party to the
negotiations ending the OSN Agreement. Moreover, given the
individual defendants’ senior positions at WWE -- namely, CEO
(McMahon) and Co-Presidents (Barrios and Wilson) -- plus the
alleged importance of the MENA media rights agreements to their
employers’ revenue, CAC 99% 149, 226, and the defendants’ alleged

comments to investors on the status of these agreements, the

29

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 26 of 32

individual defendants either knew or recklessly disregarded this
information as well.

Defendants counter that such knowledge cannot be attributed
to any defendant because the CAC does not include reference to
“any internal reports or documents, any WWE insider accounts,
any communications involving Defendants, or a description of any
meeting at which any of these supposedly omitted ‘adverse facts’
allegedly was discussed with Defendants.” Deft. Mem. at 31. But
even though in some circumstances “[w]here plaintiffs contend
defendants had access to contrary facts, they must specifically
identify the reports or statements containing this information,”
Novak, 216 F.3d at 309, this has no applicability where, as
here, a representative of WWE has admitted that WWE itself
negotiated, and thus must have been aware of, the early
termination of the OSN Agreement, id. (stating that this rule
applies where “public statements are consistent with reasonably
available” information). Moreover, this admission itself
discusses documentary evidence, including a “Notice of Material
Breach” letter sent by WWE to OSN, a settlement proposal
provided WWE by OSN, and a settlement agreement entered into by
the parties, indicating that a number of internal document
referenced the termination of the OSN Agreement. ECF No. 60-2.
And even if this were not the case, it is virtually

inconceivable that the CEO and Co-Presidents of WWE would not

26

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 27 of 32

have been aware of the formal termination by WWE of this
important contract -- or so a reasonable jury could infer from
the facts pleaded in the complaint. Accordingly, defendants’
involvement in, or knowledge of, the early termination of the
OSN Agreement constitutes circumstantial evidence supporting an
inference of scienter as to the alleged misrepresentations about
the OSN Agreement.

Additionally, as to defendant McMahon, the CAC provides
evidence of “a motive and opportunity to commit the fraud,” in
the form, inter alia, of defendant McMahon’s stock sales during
the class period that supports a finding of scienter as to the
OSN-related misrepresentations. Blanford, 794 F.3d at 306. “The
motive and opportunity element is generally met when corporate
insiders misrepresent material facts to keep the price of stock
high while selling their own shares at a profit.” In re

Scholastic Corp. Sec. Litig., 252 F.3d 63, 74 (2d Cir. 2001).

 

“Unusual insider sales at the time of the alleged withholding of
negative corporate news may permit an inference of bad faith and
scienter.” Id. (internal guotation marks and citation omitted).
“Factors considered in determining whether insider trading
activity is unusual include the amount of profit from the sales,
the portion of stockholdings sold, the change in volume of
insider sales, and the number of insiders selling.” Id. at 74-

75.

27
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 28 of 32

Plaintiff has successfully alleged that defendant McMahon’s
sales meet these standards. The CAC alleges that McMahon solid
3,204,427 shares of WWE stock during the class period for
proceeds of more than $261 million, a very Significant sum. CAC
{ 337. Although this constituted only 10% of his shares, this
sale was unusual in light of McMahon’s past trading practices.
Id. @ 343 (alleging that McMahon’s sales in the class period
were 10 times higher as compared to a control period). McMahon's
March 27, 2019 sale was also suspiciously timed, as it occurred
only few days before the OSN Agreement ended and a month before
the issuance of lower-than-expected income projections for the
second-quarter of 2019, which resulted in a drop in WWE’s stock
price. Id. (1 346, 371-72. Plaintiff alleges that it was the
termination of the OSN Agreement that resulted in these lower
projection, and thus that defendants’ concealment of the
termination of the OSN Agreement prior to the sale helped
protect the value of the sale for McMahon. Id. @ 346. While
defendants counter that McMahon only sold this stock to fund the
creation of an additional sports league, Deft. Mem. at 36, this
alternative explanation merely raises a factual dispute that the
Court must resolve in plaintiff’s favor at this stage and is
therefore not enough to defeat this inference of scienter. In re
EVCI Colleges Holding Corp. Sec. Litig., 469 F. Supp. 2d 88, 100

(S.D.N.Y. 2006).

28

 

 

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 29 of 32

2. Replacement Agreement Statements

 

Second, plaintiff has alleged scienter as to the
misrepresentations related to the replacement agreement with
Saudi Arabia. As with the OSN related statements, there is
circumstantial evidence that defendants “knew facts
suggesting that their public statements” about the replacement
agreement “were not accurate.” Blanford, 794 F.3d at 306. As
detailed above, the testimony of CW-1 and CW-2 regarding the
distance between WWE and Saudi Arabia on a media rights
contract, and the tension between the parties, indicate that
defendants’ statements about the imminence of a media rights
agreement with Saudi Arabia, including WWE’s claim that
“believe[d] it ha[d] an agreement[] in principle” in July of
2019, were false. While neither of the confidential witnesses is
alleged to have direct knowledge of the defendants’ state of
mind, these allegations, particularly in light of the
defendants’ senior positions at WWE and the alleged importance
of the MENA replacement agreement, support the proposition that
not only WWE generally but also the individual defendants in
particular knew or recklessly disregarded that their statement
that there was in fact an agreement in principle was false.

Indeed, when taken in the context of the overarching scheme
that plaintiff alleges, an inference of scienter as to the

replacement deal statements is “at least as compelling as any

29

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 30 of 32

opposing inference one could draw from the facts alleged.”
Tellabs, 551 U.S. at 324. Plaintiff does not allege merely that
defendants announced an agreement in principle without motive.
Rather, it alleges that this announcement came after WWE
suffered the unexpected early termination of its vital OSN
Agreement, which left WWE “scrambling to find a replacement
partner” in the MENA region. CAC { 163. When defendants finally
revealed this troubling development after hiding it from
investors for months, plaintiff alleges that defendants
“shielded the impact of this news, and artificially maintained
the price of the stock, with their simultaneous” announcement of
an agreement in principle with Saudi Arabia. Id. ff 165-66. Such
allegations of motive, taken together with other circumstantial
evidence that defendants should have known the falsity of their
statements, perfectly plausibly supports an inference of
scienter embracing the entire alleged scheme. Accordingly, the
Court rejects defendants’ arguments that the CAC fails to allege
scienter.

Cc. Loss Causation

Defendants also argue that plaintiff has failed to allege
loss causation. Loss causation requires that “the subject of the
Fraudulent statement or omission [be] the cause of the actual
loss suffered.” Suez Equity Inv., L.P. v. Toronto-Dominion Bank,

250 F.3d 87, 95 (2d Cir. 2001). A plaintiff may show loss

30

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 31 of 32

causation by alleging “(a) the existence of cause-in-fact on the
ground that the market reacted negatively to a corrective
disclosure of the fraud; or (b) that that the loss was
foreseeable and caused by the materialization of the risk

concealed by the fraudulent statement.” Carpenters Pension Tr.

 

Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232-33 (2d Cir.

 

2014) (internal quotation marks and citation omitted). Here, the
complaint plausibly alleges both kinds of loss causation.
Plaintiff alleges, for example, that the lower-than-expected
income projections WWE provided on April 25, 2019 reflected a
partial materialization of the unknown risk that WWE would not
receive revenues associated with the cancelled OSN Agreement,
which had been terminated effective March 31, 2019. CAC 47 371-
73. Plaintiff further alleges that revelations about the failed
media rights deal for the MENA region on October 31, 2019,
January 30, 2020, and February 6, 2020 caused the stock price to
decline. See CAC Qf 374-76, 377-79, 380-82. Accordingly,
plaintiff has alleged loss causation.

IV. Alleged Violation of Section 20(a)

 

Defendants lastly argue that plaintiff has failed to allege
a Section 20(a) claim against the individual defendants. To
survive dismissal under Section 20(a) of the Exchange Act a
plaintiff must allege: “(1) a primary violation by the

controlled person, (2) control of the primary violator by the

31

 

 

 

 

 
Case 1:20-cv-02031-JSR Document 68 Filed 08/06/20 Page 32 of 32

defendant, and (3) that the defendant was, in some meaningful
sense, a culpable participant in the controlled person’s fraud.”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d

 

Cir. 2007). But defendants here argue only that plaintiff’s
Section 20(a) claim fails because there was no primary violation
and none of the defendants acted with scienter. However, as
indicated above, plaintiff has alleged both a primary violation
and scienter as to all the individual defendants. Accordingly,
plaintiff's Section 20(a) claim survives.
V. Conclusion

While defendants have trotted out a virtual herd of
objections to the CAC, on close inspection none is a winner. For
the forgoing reasons, the CAC successfully states both a Rule
10b-5 and a Section 20(a) claim against all defendants, and,
accordingly, defendants’ motion to dismiss is denied in its
entirety.

SO ORDERED.

Dated: New York, NY VILL
7 <—

August 6, 2020 JED S. RAKOFF, U.S.D.Jd.

32

 

 

 

 

 

 

 
